UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2223


JERRY A. HURST,

                  Plaintiff - Appellant,

             v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:05-cv-00776-gec)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL and DUNCAN, Circuit Judges. *


Affirmed as modified by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.    Maxwell Huddleston Wiegard,
GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

              Jerry    A.    Hurst     appeals      from      the   district          court’s

orders: (1) denying relief on his claims of fraud, conspiracy to

commit fraud, and intentional infliction of emotional distress;

(2) accepting the recommendation of the magistrate judge and

granting      summary       judgment    in       favor     of    State        Farm     Mutual

Automobile      Insurance       Company      on     his       claims     of     breach       of

contract; and (3) denying his motions for reconsideration of

those   orders.         We    have     reviewed         the     record    and        find    no

reversible     error.         Accordingly,         we    deny    Hurst’s       motion       for

transcripts at government expense and affirm for the reasons

stated by the district court.                    Hurst v. State Farm Mut. Auto.

Ins. Co., No. 7:05-cv-00776-gec (W.D. Va. filed Mar. 23, 2007

entered March 26, 2007; Aug. 6, 2007; Sept, 26, 2008; filed Nov.

21, 2008 entered Nov. 25, 2008;).                  However, because the district

court addressed the claims on the merits, we modify the district

court’s September 26, 2008 order to reflect that the dismissal

is with prejudice.           We dispense with oral argument because the

facts   and    legal    contentions       are      adequately       presented         in    the

materials     before    the     court     and      argument      would    not        aid    the

decisional process.

                                                                 AFFIRMED AS MODIFIED




                                             2